UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6362


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTWANE JAMALE JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever, III,
Chief District Judge. (7:07-cr-00043-D-1; 7:12-cv-00001-D)


Submitted:   April 16, 2015                 Decided:   April 20, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Antwane Jamale Johnson, Appellant Pro Se. Stephen Aubrey West,
Assistant United States Attorney, Shailika S. Kotiya, Timothy
Severo, Augustus D. Willis, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Antwane Jamale Johnson seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2012) and 18

U.S.C. § 3582(c)(2) (2012) motions and denying his motion under

Fed. R. Civ. P. 59(e).                  The orders addressing § 2255 are not

appealable      unless        a    circuit          justice     or     judge       issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability           will     not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief   on    the    merits,      a    prisoner          satisfies    this    standard      by

demonstrating        that     reasonable            jurists    would       find     that    the

district      court’s      assessment      of        the    constitutional         claims    is

debatable     or     wrong.        Slack    v.       McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and    that       the    motion    states    a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Johnson has not made the requisite showing.                                Accordingly, we

deny Johnson’s motion for a certificate of appealability and



                                                2
dismiss the appeal as to the § 2255 motion and denial of the

Rule 59(e) motion.

     As to the 18 U.S.C. § 3582(c)(2) motion for a sentence

reduction, we have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.     United States v. Johnson, Nos. 7:07-cr-00043-D-

1; 7:12-cv-00001-D (E.D.N.C. Aug. 14, 2013; Jan. 16, 2014)

     We deny Johnson’s motion for appointment of counsel.                 We

dispense    with    oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the    materials    before

this court and argument would not aid the decisional process.



                                                         DISMISSED IN PART;
                                                           AFFIRMED IN PART




                                      3